NO. 07-12-0209-CR

	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	SEPTEMBER 19, 2012
	______________________________

	SAMANTHA LEE AKA SAMANTHA DEANN LEE,

			Appellant

	V.

	THE STATE OF TEXAS,

Appellee
	_________________________________

	FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY;

	NO. B-08-0708-SB; HON. BEN WOODWARD, PRESIDING
	_______________________________

	Memorandum Opinion
	_______________________________

Before QUINN, C.J., and CAMBPELL and HANCOCK, JJ. 
	Samantha Lee aka Samantha DeAnn Lee (appellant) appeals her conviction for possession with intent to deliver.  Appellant plead guilty and in exchange for her guilty plea was placed on ten years deferred adjudication community supervision.  Subsequently, the State filed a motion to adjudicate guilt to which appellant plead true without the benefit of a plea agreement.  The trial court adjudicated appellant guilty and sentenced her to thirty-seven years in prison. 
	Appellant's appointed counsel filed a motion to withdraw, together with an Anders brief, wherein she certified that, after diligently searching the record, she concluded that the appeal was without merit.  Along with her brief, appellate counsel filed a copy of a letter sent to appellant informing her of counsel's belief that there was no reversible error and of appellant's right to file a response pro se.  By letter dated July 27, 2012, this court notified appellant of her right to file her own brief or response by August 27, 2012, if she wished to do so.  Appellant filed a request for new counsel to be appointed.
	In compliance with the principles enunciated in Anders, appellate counsel discussed two potential areas for appeal which included ineffective assistance of counsel and sufficiency of the evidence.  However, counsel then proceeded to explain why the issues were without merit.
	In addition, we conducted our own review of the record to assess the accuracy of appellate counsel's conclusions and to uncover any arguable error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel's conclusions.  
 Accordingly, we affirm the judgment of the trial court and grant counsel's motion to withdraw.
Brian Quinn
  							Chief Justice 
  
 Do not publish.